Title: To John Adams from John Williams, 20 August 1785
From: Williams, John
To: Adams, John


          
            Sir;
            August the 20— 1785
          
          When the dispute between America & the English ministry, first commenced; I summon’d a meeting of Americans and planters, in order to frame a petition against the measures, then agitated; it was sign’d by us and presented to each branch of the Legislature— after the war broke out, I wrote to the People of England under the signature of the Man of Ross, & inforced the doctrine of peace, and when my Speech intended to have been spoken on the Hustings of Guild-hall, was publishd; I certainly was admitted to General Conway & he soon after our meeting, made a Motion for chaining up the Savage of War in America— Lord Rockingham promised to appoint me a Commissioner to treat with Doctor Franklyn, but Mr. Oswald a Scotch Gentleman was inserted in my promised Embassy—
          My letters to the People of England, are in a desultory manner, collected & addressed to the Greatest Politician in England—
          When the Islands were restored, instead of being made a Governor, as I expected, I was appointed, Compt. of Grenada. on my Arrival I admitted all ships from America: but since my departure, a different system has been adopted—
          I hope, your approbation will not be withholden from The Crisis of the Colonies: written with a wish to form a Commercial Union, which every friend to each country ought, in my humble Opinion to promote—
          I have offerd to act as a Commissioner to treat with Congress and to go to America on this business, so near my heart, without any Salary—
          Whenever agreeable to you, I will chearfully wait on you; as I have the honor / To be / with the / Highest respect— / Your Most Obedient / & Most H Servant
          
            John WilliamsAt the RevdMr: [Shewries?]—Ealing—Middlesex—
          
        